Beck, J.
The circuit court found the facts of the case to be substantially as follows: The note upon which the judgment was rendered, whereon the money was paid to the clerk which the garnishee process aimed to reach, was, at the time of its execution, the joint property of defendant and the intervenor herein. Before the action was commenced, defendant, for a valuable consideration, sold his interest in the note to the intervenor, who thereby became the absolute owner. The intervenor placed the note in the hands of an attorney for collection, who, through mistake or want of knowledge of the real ownership, brought suit in the name of both defendant and the intervenor. The petition in the action on the note alleges that they were joint owners.
It is a well-settled rule that an attaching creditor can acquire no greater right in property attached than was held by the defendant at the time of the attachment. The interest and title of the defendant- is only affected by the *167seizure, and not the interest of another bona fide holder. If the defendant have no interest in the property, it cannot be held upon the attachment, and the title is not affected thereby. In the case before us, the intervenor held the title to, and property in, the note and the judgment; defendant had no interest therein. The intervenor’s title and interest was not reached by the garnishee proceedings. He was therefore entitled to the money paid to the clerk.
It is not a case of the sale of property, the possession of which was permitted to remain in the hands of the seller without notice, actual or constructive, to the creditor, and for that reason liable for his debt against the seller. On account of the joint ownership of the note before the sale, the intervenor was entitled to, and will be presumed to have held, possession thereof. No change of possession was, therefore, necessary in order to invest the intervenor with defendant’s interest. There is no finding that the transaction was intended to defraud plaintiffs in this case, and it does not appear that credit was given to defendant on account of the note, or that in any other way plaintiffs were injured by the transaction. Under these circumstances, there is no reason based upon law or justice why they should appropriate the money, legally and justly the property of the intervenor, to the payment of these debts against defendant.
Affirmed.